In an action against the board of assessors of a municipality under section 51 of the General Municipal Law, defendant appeals from an order of the Supreme Court, Nassau County, dated January 22, 1971, which denied its motion to dismiss the complaint. Order affirmed, without costs, upon condition that plaintiffs file the bond required by section 51 of the General Municipal Law within 20 days after entry of the order to be made hereon (Eith v. City of New York, 165 Misc. 18; Matter of Birch v. Huie, 169 Misc. 1011, affd. 256 App. Div. 1057). If such bond be not filed within the time specified herein, the order is reversed, and the complaint dismissed, with $10 costs and disbursements to appellant. The action may not be maintained unless there is compliance with the statutory requirement that such bond be filed. Martuscello, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur. [66 Misc 2d 150.]